Citation Nr: 1511725	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  11-34 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial disability evaluation in excess of 10 percent for acid reflux disease.

3.  Entitlement to service connection, to include on a secondary basis, for cardiac disability (including hypertension), to include on the basis of exposure to chemical dioxins.

4.  Entitlement to service connection, to include on a secondary basis, for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty from August 1967 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), located in Lincoln, Nebraska.  Jurisdiction over the case was thereafter transferred to the RO in Reno, Nevada. 

The issue of entitlement to service connection for bladder cancer, to include as being secondary to exposure to herbicides, has been raised by the record in a note dated December 2012, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The appellant contends that his service-connected PTSD and acid reflux disease are of greater severity than reflected in the currently assigned ratings.  The appellant, through the submissions proffered by his attorney, has suggested that both conditions have become more severely disabling since last being examined in July of 2011.  The United States Court of Appeals for Veterans Claims (Court) has held that when an appellant alleges that his/her service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Court has held that when an appellant claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In this instance, the most recent complete psychiatric and epigastric examinations of the appellant occurred almost four years ago.  Hence, under the circumstances, the Board is of the opinion VA examinations should be scheduled to determine the current disability level for each disorder.  

The other two issues on appeal involve entitlement to service connection.  The appellant has averred that as a result of his PTSD, he now suffers from a cardiac disorder, or, alternatively, that his psychiatric disorder aggravates his heart disorder.  He further maintains that he now suffers from erectile dysfunction secondary to his service-connected mental disorder.  To support his assertions, he has provided written statements along with excerpts from internet articles.  

VA's duty to assist the appellant in the development of his or her claim includes the providing of a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record reflects that a VA examiner has not commented on the assertions made by the appellant; i.e., that he now suffers from conditions he believes are service-related or were caused by or related to or aggravated by his service-connected mental disorder or secondary to exposure to chemical dioxins while stationed in the Republic of Vietnam.  

Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims, the case is REMANDED to the AMC for the following development: 

1.  The AOJ should contact the appellant, through his attorney, and ask that he furnish signed authorizations for release to VA of government and private medical records produced since August 2011 in connection with his claims.  With any necessary authorizations obtained, the AOJ should then attempt to obtain such records.

2.  Thereafter, schedule the appellant for a cardiovascular examination by an examiner with appropriate expertise.  The claims folder and a copy of this remand are to be made available to the examiner to review prior to the examination.  Any indicated tests and studies should be conducted and all findings should be reported in detail. 

The examiner should render an opinion as to whether it is at least as likely as not that the appellant's purported cardiac disorder, to include hypertension, is related to his service, to include exposure to herbicides.  The examiner should also provide opinions as to whether it is at least as likely as not that any cardiovascular disorder was caused by or aggravated by (two separate questions) a service-connected disorder.  

The examiner must provide a comprehensive rationale for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  If further testing or examination by specialists is required to evaluate the claimed disability, such testing or examination is to be done before completion of the examination report. 

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition(s), or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  

3.  The AOJ should also schedule the appellant for a urology examination by an examiner with appropriate expertise. The claims folder and a copy of this remand are to be made available to the examiner to review prior to the examination.  Any indicated tests and studies should be conducted and all findings should be reported in detail. 

The examiner should then render an opinion as to whether it is at least as likely as not that the appellant's purported erectile dysfunction is etiologically related to his service, to include exposure to herbicides.  The examiner should also provide an opinion as to whether it is at least as likely as not that the claimed erectile dysfunction was caused by or aggravated by (two separate questions) a service-connected disorder.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a comprehensive rationale for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  If further testing or examination by specialists is required to evaluate the claimed disability, such testing or examination is to be done before completion of the examination report. 

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition(s), or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  

4.  Schedule the Veteran for a VA psychiatric examination to determine the nature and severity of the Veteran's PTSD.  The claims file must be made available and reviewed by the examiner.  All indicated tests should be performed and all findings should be reported in detail. 

A comprehensive clinical history should be obtained.  The examination report must include discussions of the appellant's documented medical history and assertions.  It is requested that the examiner identify what symptoms, if any, the appellant currently manifests, or has manifested in the recent past, that are attributable to his service-connected PTSD.  The examiner is also asked to comment on the impact of the PTSD on the Veteran's employment and activities of daily living. 

A complete rationale for any opinion expressed should be provided and included in the claims folder for future review.  

5.  Schedule the Veteran for a gastrointestinal examination to determine the nature and severity of the Veteran's service-connected acid reflux disorder.  The claims folder should be made available to the examiner for review before the examination.  

The examiner should delineate the symptoms and manifestations, along with the severity thereof, produced by the Veteran's acid reflux disease.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the specific condition at issue, such testing or examination is to be accomplished prior to completion of the examination report.  

6.  The AOJ should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the appellant and his private attorney should be provided a supplemental statement of the case and provided an appropriate period of time to respond.  Thereafter, the case should be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

